Candlee, J.'
This was a protest to the return of processioners. The undisputed evidence showing that the protestant had for more than seven years been in the actual possession of the tract bounded by the lines claimed by him, under a claim of right, a verdict in favor of the applicant was contrary to law and the evidence, and should have been set aside on motion for a new trial. Civil Code, § 3248; Camp v. Cochrane, 71 Ga. 865; Bowen v. Jackson, 101 Ga. 817.

Judgment reversed.


All the Justices concur, except Evans, J., disqualified.